       Case 1:21-mc-00675-RP Document 16-3 Filed 09/21/21 Page 1 of 4




                    	  
                    	  
              EXHIBIT	  C	  
	             	  
        Case 1:21-mc-00675-RP Document 16-3 Filed 09/21/21 Page 2 of 4




                                                                                         Gary E. Zausmer
                                                                                     Direct: 512.615.1223
                                                                               gzausmer@enochkever.com


                                         February 23, 2021

                                   CONFIDENTIAL
                        Western District of Texas – Austin Division
                     Attorney Admissions Committee Communication

Via Email at: rtauler@taulersmith.com
Via Regular Mail
Via Certified Mail; Return Receipt Requested

Robert Rogelio Tauler
Tauler Smith LLP
620 Wilshire Blvd., Suite 510
Los Angeles, California 90017

       Re:    Subpoena to the Admissions Committee of the Western District of Texas – Austin
              Division (“Admission Committee” or “Committee”)

Dear Mr. Tauler:

       This correspondence of the Admissions Committee acknowledges receipt of and responds
to your February 19, 2021 email and the accompanying Subpoena (“Subpoena”) (attached as
Exhibit A), which you arranged to serve on my office on February 22, 2021.

        The Committee’s position is that an applicant is entitled to receive the Admissions
Committee’s recommendation concerning the application and grounds of the Admission
Committee’s recommendation against admission. The Admissions Committee considers that its
February 16, 2021 correspondence (attached as Exhibit B) discharged the Committee’s obligations
to you in this regard.

        The Admissions Committee objects to providing you the documents and information
identified in the Subpoena and here serves its objections because:

       (i)    The Admissions Committee serves at the behest of the Court; its deliberations and
              processes and related documentation are properly confidential, protected, and
              privileged.



                         7600 N. Capital of Texas Highway
                                                             P: 512.615.1200
 ENOCH KEVER PLLC              Building B, Suite 200
                                                             F: 512.615.1198
                                                                                        enochkever.com
                               Austin, Texas 78731
        Case 1:21-mc-00675-RP Document 16-3 Filed 09/21/21 Page 3 of 4

Robert Rogelio Tauler
February 23, 2021
Page 2


       (ii)    The scope of the Subpoena would require production of the Admissions
               Committee’s confidential, protected documentation, information, and deliberative
               processes.

       (iii)   The Committee, pursuant to Rule 45, FED. R. CIV. P., asserts that the documents
               and information sought under the Subpoena are privileged and confidential,
               including under the deliberative process privilege, and are being withheld.

       (iv)    The Committee’s recommendation against an applicant’s admission is subject to
               the Court’s review under the specific procedures which the Committee referenced
               in our February 16, 2021 correspondence (Exhibit B). As noted in Exhibit B, you
               have the opportunity, as desired, to receive the Court’s review of your application
               and accordingly the Committee’s recommendation. (See Local Rule AT-1(d)(3)).
               You have, to date, apparently not opted to comply with the specific review process
               under this Local Rule, at which stage the Committee’s file is transmitted to the
               Court. As part of the review process, it will be the Court’s determination to address
               any request for access to the Committee’s file.

       (v)     The Committee objects to the Subpoena because you have, to date, failed to comply
               with procedures, protocols, and the express framework under which applications
               for admission are governed.

       (vi)    The Committee disputes that the documents sought in the Subpoena, which concern
               the Committee’s consideration of and recommendation concerning your admission
               application, are proper for and relevant to the action in which you served the
               Subpoena, Civil Action No. 1:18-cv-044-RP styled MWK Recruiting, Inc. v. Evan
               P. Jowers, et al pending in the United States District Court for the Western District
               of Texas. Further, the Admissions Committee asserts that its work in reviewing an
               application for admission is so attenuated from a party’s claims or defenses in a
               particular lawsuit over alleged substantive matters, that the use of the Court’s
               Subpoena power under these circumstances, which includes your right to request
               that the Court review the application and the Committee’s recommendation,
               constitutes an abuse of process.

       Pursuant to the foregoing, the Admissions Committee will not produce documents or
information beyond that which has been produced to you thus far, absent a directive from the
Court. If you choose to pursue recourse with the Court concerning the Committee’s objections to
the Subpoena, you may consider this response as the prerequisite conference with the Admissions
Committee under the Local Rules.
        Case 1:21-mc-00675-RP Document 16-3 Filed 09/21/21 Page 4 of 4

Robert Rogelio Tauler
February 23, 2021
Page 3


       Thank you for your consideration.

                                           Sincerely

                                           /s/ Gary E. Zausmer

                                           Gary E. Zausmer
                                           Chair and on behalf of, Admissions Committee
                                           United States District Court for the
                                           Western District of Texas – Austin Division


GEZ/jlc
Enclosure
